Detailed Action
The following is a non-final rejection made in response to claims received on May 25th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shoulder formed proximate to the muzzle end” (claim 5) must be shown or the feature(s) canceled from the claim(s).  The specification relies upon marker (116’) to refer to the shoulder, but the marker does not appear in the diagrams. The “elongate recesses are arranged in a substantially spiral arrangement along at least a portion of said barrel” (claim 12) also needs to be shown. The diagrams illustrate a spiral arrangement for apertures, but not for the recesses as claimed. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is considered to be indefinite because it is unclear what the claim considers to be “a shoulder formed proximate said muzzle end.” The specification and drawings do not provide a definitive understanding of what the claim is specifically relying upon as an understanding of what the Applicant considers ‘a shoulder’ to be in the context of the invention (see objection to diagrams in the preceding section of this action). 
Similarly, claim 12 is also considered to be indefinite because it is unclear what the Applicant means by claiming that “one or more elongate recesses are arranged in a substantially spiral arrangement along at least a portion of said barrel”. The diagrams clearly illustrate that a plurality of aperture may be arranged in such a configuration, but it is unclear how the claimed recesses may also be arranged in such a manner.
Further clarification and/or amendment to the drawings is required for compliance with this section.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2017/0299291 (hereinafter referred to as “RADICAL FIREARMS”).
Regarding claim 1, Radical Firearms teaches a structured barrel (shown in part via Fig. 3b), comprising: a monolithic body comprising an elongate structure extending from a breach end to a muzzle end (via barrel 125); a projectile bore (140) extending from a projectile chamber to said muzzle end; one or more elongate recesses formed in said body (a plurality of ‘elongate recesses’ are shown to be in and around the barrel 125; see Figs. 3a-4c) ; and a sleeve (145, 182) positioned around at least a portion of said barrel to encompass at least a portion of said barrel and at least a portion of said one or more elongate recesses.
Regarding claim 2, Radical Firearms teaches that said projectile bore comprises a single projectile bore (a single projectile bore is as shown in Figs. 3a and 3b).
Regarding claim 3, Radical Firearms teaches that said breach end comprises external threads (see threaded connection shown via Fig. 3b).
Regarding claim 6, Radical Firearms teaches that each of said one or more elongate recesses are substantially tubular or cylindrical, with a substantially circular, rectangular, square, or triangular cross-sectional profile (see Figs. 3a-4c).
Regarding claim 7, Radical Firearms teaches that said one or more elongate recesses are arranged in a radial pattern, at spaced apart locations, around said projectile bore (see Figs. 3a and 3b).
Regarding claims 8 and 9, Radical Firearms teaches that said elongate recesses are arranged at a consistent/alternating distance from said projectile bore (because the definition of “elongate recesses” requires, at minimum, just one recess, the reference is considered to teach both of these limitations given the plurality of recesses shown at varying distance from the projectile bore; see Figs. 3a and 3b).
Regarding claim 10, Radical Firearms teaches that wherein said elongate recesses are formed so as to have a longitudinal axis that is parallel or substantially parallel to a longitudinal axis of said projectile bore (recess channels shown as 125, 205, and 150 in Fig 3b are considered to be substantially parallel).
Regarding claim 11, Radical Firearms teaches a plurality of apertures formed through said body of said barrel, wherein at least two of said plurality of apertures provide fluid communication between an exterior of said barrel and at least one of said one or more elongate recesses (see Figs. 4a-4c).
Regarding claim 13, Radical Firearms teaches that each of said one or more elongate recesses extends from said open end, along one or more side walls, to a bottom wall (see Figs. 3a and 3b).
Regarding claim 15, Radical Firearms teaches that wherein a plurality of raised ridges, a plurality of recessed grooves, stippling, knurling, an exterior surface finish, coating, and/or texture element is provided on at least a portion of an exterior surface of said barrel (due to the breadth of the claim limitations, the barrel taught by Radical Firearms is considered to inherently possess some coating, exterior surface finish, and/or texture element thereon).
The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 10,663,2461 (hereinafter referred to as “GELERNTER”).
Regarding claim 16, Gelernter teaches a structured barrel (via suppressor 100), comprising: a monolithic body (via suppressor body 104) comprising an elongate structure extending from a breach end to a muzzle end (see Fig. 2); a projectile bore extending from a projectile chamber to said muzzle end (via central bore shown in Fig. 2); and a sleeve material (102) positioned around at least a portion of said barrel to encompass at least a portion of said barrel, wherein said sleeve material includes filler particles embedded or dispersed within said sleeve material (the foam material may be constructed of carbon foam, which is considered to inherently possess “filler particles embedded or dispersed within said sleeve material”; see col. 6, ll. 4-12).
Regarding claims 17 and 18, Gelernter teaches wherein said sleeve material is applied to at least a portion of an exterior surface of said barrel and extend from an outer surface of said sleeve material (the entirety of the sleeve may be made of carbon foam and/or multiple layers of carbon foam; see col. 6, ll. 4-12).
Regarding claim 20, Gelernter teaches a structured barrel (via suppressor 100), comprising: a monolithic body (via suppressor body 104) comprising an elongate structure extending from a breach end to a muzzle end (see Fig. 2); a projectile bore extending from a projectile chamber to said muzzle end (via central bore shown in Fig. 2); and a sleeve material (102) positioned around at least a portion of said barrel to encompass at least a portion of said barrel, wherein said sleeve material includes filler particles embedded or dispersed within said sleeve material (the foam material may be constructed of carbon foam, which is considered to inherently possess “filler particles embedded or dispersed within said sleeve material”; see col. 6, ll. 4-12); and wherein at least some of said filler particles extend from an outer surface of said sleeve material (the entirety of the sleeve may be made of carbon foam and/or multiple layers of carbon foam; see col. 6, ll. 4-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0299291 (hereinafter referred to as “RADICAL FIREARMS”) further in view of Applicant’s Admitted Prior Art (hereinafter referred to as “AAPA”).
Regarding claim 4, Radical Firearms teaches a structured barrel comprising a monolithic body comprising an elongate structure extending from a breach end to a muzzle end (via barrel 125), but fails to expressly teach that the muzzle end comprises a portion that includes external threads.
While Radical Firearms does not teach this feature, AAPA clearly establishes that this is not a novel concept. 
Figure 1 of the Applicant’s diagram set, clearly marked as prior art, shows a barrel having portion at the muzzle end that is disclosed to have external threads (17) “which allow various muzzle devices (such as, for example, muzzle brakes, flash hiders, flash suppressors, sound suppressors, etc.) to be threadedly attached or coupled to the muzzle end 16 of the barrel 10”2. A plurality of other prior art references reiterate this well-known concept3.
It would have been obvious to a person of ordinary skill in the art, to simply apply a threaded portion to the muzzle end of the barrel taught by Radical Firearms in order to provide the obvious benefit of attachability to any further devices. Such a modification would not render the device of the Radical Firearms to be inoperable.
Allowable Subject Matter
Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference is considered to be prior art based on the fact that the effective filing date of the subject matter represented in claim 16 dates back to a specification filed in a parent application dated May 4th 2020 (US App. No. 16/866,010; now US Pat. 11,015,891)
        2 See para. [0094] of Applicant’s specification
        3 See US Pat. Nos. 2101850; 2134238; 2150161; 2340821; and 2428232 [this is not an exhaustive list of references that demonstrate a barrel having a threaded muzzle-end portion]